Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE OCTOBER 16, 2008 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 marc.rowland@chk.com CHESAPEAKE ENERGY CORPORATION ANNOUNCES CLOSING OF REVOLVING BANK CREDIT FACILITY FOR CHESAPEAKE MIDSTREAM PARTNERS, L.P. OKLAHOMA CITY, OKLAHOMA, OCTOBER 16, 2008 – Chesapeake Energy Corporation (NYSE:CHK) today announced that it has closed a new secured revolving bank credit facility for an affiliate of its unrestricted subsidiary, Chesapeake Midstream Partners, L.P. (“CMP”).The facility, which matures in October 2013, has initial availability of $460 million and may be expanded up to $750 million at CMP’s option, subject to additional bank participation.CMP plans to utilize the facility to partially fund capital expenditures associated with building additional natural gas gathering and other systems associated with Chesapeake’s active drilling program in various plays, including the Barnett, Haynesville, Fayetteville and Marcellus Shales. Twelve financial institutions participated in the facility that was jointly led by Wells Fargo Bank, National Association and RBS Securities Corporation d/b/a RBS Greenwich Capital.Additionally, Wells Fargo Bank, National Association acted as sole Administrative Agent, The Royal Bank of Scotland plc as sole Syndication Agent and Bank of Montreal as Documentation Agent.CMP’s affiliate, Chesapeake Midstream Operating, L.L.C., is the borrower under the revolving bank credit facility. Management Comments Aubrey K.
